Citation Nr: 1632707	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  07-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from September 1973 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for PTSD.  

In July 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In December 2009, the Board reopened and remanded the issue of entitlement to service connection for PTSD, for further development.  

In November 2013, the Board denied the Veteran's claim for entitlement to service connection for PTSD.  The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder, for further development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran appealed the Board's November 2013 decision that denied entitlement to service connection for PTSD, to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to the issue of entitlement to service connection for PTSD, be vacated and remanded.  A September 2014 Court Order granted the motion.  

In January 2015, the Board remanded the issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder, for further development.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD cannot be attributed to the Veteran's military service in the absence of independently verifiable inservice stressful experiences.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As to claims for service connection for PTSD, regulations provide that a grant of service connection requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Where it is determined that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that he did engage in combat with the enemy but the claimed stressor is not related to such combat, lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence which corroborates the Veteran's testimony as to the occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Initially, the Board will look to see if the record contains proof that the Veteran is a combat Veteran or his stressors involved fear of hostile military or terrorist activity because, as stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), provide that the evidence of either negates the need to obtain objective evidence to verify the claimed stressor.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  However, in this case, the Veteran does not claim and the record does not show that that he engaged in combat with the enemy.  38 U.S.C.A. § 1154(b).  Likewise, the Veteran does not claim and the record does not show that his stressor is related to "fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  Therefore, the Board finds that Veteran is not a "combat Veteran" and 38 C.F.R. § 3.304(f)(3) does not apply to his claim.  Accordingly, the Board finds that his lay statements regarding the claimed stressor cannot alone be accepted as conclusive evidence as to the actual existence of his claimed stressors.  38 C.F.R. § 3.304(f).  

The Veteran contends that he has PTSD that is related to service.  He specifically maintains that he suffers from PTSD due to search and rescue operations that would not go well.  He indicates that he witnessed and participated in failed rescue missions while serving at a Coast Guard station in St. Joseph, Michigan.  The Veteran states that he recalls searching for a small boat that was sinking and that when trying to rescue the passengers, he saw three people drown.  He specifically indicates that the passengers were a family, with parents and three children under ten years of age.  The Veteran reports that the parents were rescued, but that he was unable to rescue the children because the wet suit he was wearing would not let him swim down far enough beneath the water to retrieve them.  He maintains that he still sees their faces as they went under the water.  The Veteran indicates that the incident occurred in February 1975 or March 1975 while he was stationed at the St. Joseph, Michigan, Coast Guard Station, a sub unit of the Muskegon, Michigan Group, and that the family name of the children was "[redacted]" or "[redacted]."  

A December 2009 Board remand requested further investigation to verify the Veteran's claimed stressors.  Thereafter, in March 2010 and again in May 2011, in which the second request noted that the Veteran's stressors occurred between February 1975 and March 1975, and not between February 1974 and March 1975 as mistakenly reported in the Board's remand, requests were made by the Appeals Management Center (AMC) to the Joint Services Records Research Center (JSRRC) requesting verification of the claimed stressor.  Specifically, the JSRRC was asked to verify whether the Veteran participated in a search and rescue operation in which a family's vessel capsized and sank, resulting in the rescue of the mother and father, but the death of their three young daughters.  

Later in May 2011, the JSRRC responded, stating "We also coordinated our research with the USCG Head Quarters, Buzzards Point, Washington, DC, the custodian of USCG station histories.  The HQ historian does not maintain the 1974 or 1975 history of the USCG Group Detroit, USCGS St Joseph, MI.  Also, the historian's search and rescue archivist does not document the [redacted]/[redacted] or similar family boat accident with casualties incident as described by Mr. [redacted]."  

Then, on July 22, 2011, the AMC sent an email to the National Archives, Great Lakes Region (Chicago), requesting that an attempt be made to verify the Veteran's claimed stressor event.  On July 25, 2011, a negative response was received, which indicated that logs for U.S. Coast Guard Shore Stations at St. Joseph and Muskegon, Michigan were only kept for the years 1971 to 1973.  

On July 28, 2011, the AMC also noted that a thorough search of the internet was conducted; however, no documentation of the alleged incident was found.  Also on that date, a search of the online archives of the Herald Palladium newspaper in St. Joseph, Michigan was conducted for any documentation regarding a search and rescue operation off the shores of USCGS St. Joseph, Michigan sometime between February and March 1975.  Again, no documentation of the alleged incident was found.  It was further noted that the AMC contacted the local news Editor of the Herald Palladium in regard to searching any available hardcopy archives for documentation regarding this alleged event.  The Editor reported that he would check for any available information and report back.  On July 29, 2011, the AMC noted that it made a follow-up attempt at acquiring any information from the Editor; however, no response was received.  

The AMC further noted that the Veteran's personnel file was reviewed, which showed no indication of his involvement in any search and rescue operations in 1974 or 1975.  

In a September 2014 joint motion for remand, the parties determined that a remand was required because the Board erred in failing to ensure that adequate steps were undertaken to develop the Veteran's claim, to include obtaining his full and complete service personnel records and following up with other locations identified by official government sources for the purpose of corroborating his alleged stressor.  

A January 2015 Board remand requested that the AMC Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the appellant's entire Official Military Personnel Record (OMPF), including all records of his assignments, whether permanent or temporary duty stations, all travel orders, pay stubs, travel vouchers, dislocation allowance, and any TDY orders.  Additionally, the AMC was to request that the National Archives and Records Administration in Waltham-Boston, Massachusetts; the Department of Homeland Security (DHS) (Records Manager), U.S. Coast Guard; and OSI G. Mishler, Sector Lake Michigan, Freedom of Information Act (FOIA) Officer; or other official source, investigate and attempt to verify the Veteran's claimed in-service stressors (regarding participating in failed rescue efforts such as a claimed search and rescue (SAR) mission in February 1974 or March 1974 involving a family of parents and three children whose boat capsized and the children were not able to be rescued), to include obtaining copies of all SAR Operation Reports, as well as unit logs, for the St. Joseph, Michigan Coast Guard Station for February 1974 and March 1974.  

In May 2015 and July 2015, the AMC contacted Marilyn Scott-Perez, DHS, U.S. Coast Guard, Records Management, to obtain copies of all SAR Operation Reports, as well as unit logs, for the St. Joseph, Michigan Coast Guard Station for February 1974 and March 1974.  

Additionally, in May 2015 and July 2015, the AMC contacted the National Archives of Boston in Waltham, Massachusetts to obtain copies of all SAR Operation Reports, as well as unit logs, for the St. Joseph, Michigan Coast Guard Station for February 1974 and March 1974.  

In May 2015, the National Archives of Boston responded by forwarding the Veteran's entire OMPF.  

The AMC further contacted Captain Amy Cocanour, Coast Guard Sector Lake Michigan, Attention FOIA, in May 2015 and July 2015, to obtain copies of all SAR Operation Reports, as well as unit logs, for the St. Joseph, Michigan Coast Guard Station for February 1974 and March 1974.  

A July 2015 response from the DHS, U.S. Coast Guard, indicated that the information was no longer held with the Coast Guard Sector Lake Michigan or Coast Guard Station, St. Joseph, Michigan.  It was noted that the information was sent to the National Archives and that a FOIA Officer was in contact with them and was notified that VA had previously requested the information.  The response stated that the National Archives created a record request in May 2015 and had sent documents to VA in May 2015.  

An August 2015 response from the DHS, U.S. Coast Guard, indicated that the Coast Guard Office of Search and Rescue conducted an extensive search of the available SAR records and SAR case studies, but was unable to locate any SAR case records related to the subject case.  The response noted that most of the records before 2002 had either been transferred to the National Archives and Records Administration or were destroyed in accordance with the Coast Guard's records retention schedule.  The response maintained that the Coast Guard Headquarters did not have records or documentation to verify the claim and was unable to provide further documentation.  

The Board notes that although the above requests listed the dates as February 1974 and March 1974, instead of February 1975 and March 1975, it is clear that no further records regarding the Veteran's claimed stressor are available.  The Veteran's entire OMPF has been obtained, and the August 2015 response from the DHS, U.S. Coast Guard, specifically indicated that the Coast Guard Office of Search and Rescue conducted an extensive search of the available SAR records and SAR case studies, but was unable to locate any SAR case records related to the subject case.  

Given the above development, and as it is clear that there are no additional available records relating to the Veteran's claimed stressor, the Board finds that there has been substantial compliance with the Board's December 2009 and January 2015 remand directions to the AMC regarding attempting to verify the Veteran's stressor.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

The Board notes that neither the Veteran nor his representative has advanced any further procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  

The Veteran's service personnel records confirm that he served with United States Coast Guard Station in St. Joseph, Michigan from November 1973 to November 1975.  His DD 214 also shows that he received the Small Boat Coxswain Pin.  

However, as noted above, VA has not been able to verify the Veteran's contentions regarding having been involved in a failed rescue attempt where three small children died.  Specifically, as discussed above, while the appeal was in remand status the AMC attempted to verify this stressor by contacting JSRRC; the National Archives; performing a search of the internet; and contacting the local news Editor of the Herald Palladium.  The AMC further contacted Marilyn Scott-Perez, DHS, U.S. Coast Guard, Records Management, and Captain Amy Cocanour, Coast Guard Sector Lake Michigan, Attention FOIA, in a further attempt to verify the Veteran's stressor.  The AMC also contacted the National Archives on several occasions and eventually obtained the Veteran's entire OMPF.  However, the Board observes that none of these sources are able to verify the Veteran's claimed stressor.  Therefore, the Board does not find that this stressor is supported by credible evidence.  

The Board recognizes that the Veteran's own personal participation need not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) (corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred).  Nevertheless, despite exhaustive efforts by VA to confirm the Veteran's allegations as to his stressor, no evidence has been uncovered which corroborates the stressor.  Although some VA physicians have diagnosed PTSD, the Board may not grant service connection for PTSD in cases such as this without supporting evidence of the occurrence of the claimed in-service stressor.  Given the lack of supporting evidence required by the law, the Board finds that the evidence is against the Veteran's claim for service connection.  Therefore, entitlement to service connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the most probative evidence of record is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder.  

The Veteran essentially contends that he has an acquired psychiatric disorder other than PTSD, to include a major depressive disorder, that is related to service.  

The Veteran is competent to report psychiatric problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran served on active duty in the Coast Guard from September 1973 to October 1977.  His service treatment records do not show complaints, findings, or diagnoses of any psychiatric problems.  

Post-service VA treatment records show that the Veteran was treated for variously diagnosed psychiatric disorders including a major depressive disorder and depression.  (Such records also show treatment for PTSD, for which service connection has been denied).  

A January 2007 VA treatment entry noted that the Veteran had a history of a major depressive disorder and alcohol dependence and that he was seen for a follow-up.  The assessement included depression.  

A March 2007 VA treatment entry noted that the Veteran had a history of a major depressive disorder, alcohol dependence, and PTSD related to his service in the Coast Guard.  It was noted that the Veteran presented for a follow-up appointment.  The diagnoses were PTSD; a major depressive disorder, recurrent, moderate; and alcohol dependence in partial remission.  

A statement from a VA physician received in March 2007 indicated that in her opinion as a resident psychiatrist, the Veteran met the DSM-IV criteria for PTSD.  The physician also maintained that the Veteran's PTSD was directly related to his service time in the Coast Guard.  

The Board observes there is no indication that the VA physician reviewed the Veteran's claims file.  Additionally, the Board notes that that the service connection for PTSD was denied in the decision above.  However, the Court of Appeals for Veterans Claims (Court) has held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board finds Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the claims file, as to his claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric disorders since February 2015.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed acquired psychiatric disorder other than PTSD, to include a major depressive disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current psychiatric disorders other than PTSD, to include a major depressive disorder and depression, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders, other than PTSD, to include a major depressive disorder and depression, etc., are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of psychiatric problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


